  8:21-cv-00199-RGK-PRSE Doc # 6 Filed: 09/10/21 Page 1 of 6 - Page ID # 15




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES DONELSON,

                    Plaintiff,                               8:21CV199

       vs.
                                                         MEMORANDUM
INDEPENDENT STAVE MILL,                                   AND ORDER

                    Defendant.


       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing 5.) The court now conducts an initial review of Plaintiff’s claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

       Plaintiff, a current resident of Nebraska, sues his former employer, which is
located in Lebanon, Missouri, for race discrimination. While not entirely clear, it
appears that Plaintiff was laid off from his job in Missouri and was not “hired back
on through the Job,” even though his employer “was hiring they were pushing my
app, Back, and hiring whites only.” (Filing 1 at CM/ECF p. 4.) Plaintiff seeks
damages for two years of lost wages, loss of his home, and expenses for having to
relocate to Nebraska. (Id.) Plaintiff appears to bring his race-discrimination claim
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq. (“Title VII”).

                    II. STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
  8:21-cv-00199-RGK-PRSE Doc # 6 Filed: 09/10/21 Page 2 of 6 - Page ID # 16




that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (internal quotation
marks and citations omitted). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other
parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).

                                III. DISCUSSION

A. Potential Improper Venue

      As an initial matter, Plaintiff has not alleged facts establishing that he meets
the special venue requirements for Title VII cases under 42 U.S.C. § 2000e-5(f)(3),
which states that a Title VII action

      may be brought in any judicial district in the State in which the unlawful
      employment practice is alleged to have been committed, in the judicial
      district in which the employment records relevant to such practice are
      maintained and administered, or in the judicial district in which the
      aggrieved person would have worked but for the alleged unlawful
      employment practice, but if the respondent is not found within any such
      district, such an action may be brought within the judicial district in
      which the respondent has his principal office.

                                          2
   8:21-cv-00199-RGK-PRSE Doc # 6 Filed: 09/10/21 Page 3 of 6 - Page ID # 17




       Plaintiff’s Complaint does not indicate that the alleged unlawful employment
practice occurred in Nebraska, that his relevant employment records are maintained
and administered here, that Plaintiff would have worked in Nebraska but for the
alleged unlawful employment practice, or that his former Missouri employer has any
presence here. Therefore, Plaintiff has not alleged that venue is proper in this court,
as opposed to the United States District Court for the Western District of Missouri.
Mack v. Elite Staffing, No. 4:18CV697RLW, 2018 WL 5780944, at *1 (E.D. Mo.
Nov. 2, 2018) (Title VII case was proper where the unlawful employment practice
occurred, where plaintiff’s employment records were located, where termination
occurred, and where plaintiff would have continued to work but for her termination);
Knowles v. Cohen, McNeile & Pappas P.C., No. 4:11-CV-00657, 2011 WL
5574962, at *1 (W.D. Mo. Nov. 16, 2011) (same).

      Accordingly, the court will require Plaintiff to file an amended complaint
within 30 days of the date of this order alleging facts indicating that venue is
appropriate in the District of Nebraska. Failure to comply with this order will result
in dismissal of this case without prejudice and without further notice. See Stevens v.
Orca Communications, No. 4:19CV895, 2019 WL 4169210, at *2 (E.D. Mo. Sept.
3, 2019) (pro se plaintiff bringing Title VII action required to show cause why venue
was appropriate pursuant to 42 U.S.C. § 2000e-5(f)(3)).

B. Exhaustion of Administrative Remedies

       Before bringing suit in federal district court, Title VII requires a plaintiff to
exhaust his administrative remedies by first seeking relief through the Equal
Employment Opportunity Commission (“EEOC”) or an equivalent state agency. The
EEOC/state agency will then investigate the charge and determine whether to file
suit on behalf of the charging party or make a determination of no reasonable cause.
If the EEOC/state agency determines that there is no reasonable cause, the agency
will then issue the charging party a right-to-sue notice. The charging party has 90
days from the receipt of the right-to-sue notice to file a civil complaint based on his
                                           3
   8:21-cv-00199-RGK-PRSE Doc # 6 Filed: 09/10/21 Page 4 of 6 - Page ID # 18




charge. 42 U.S.C. § 2000e-5(f)(1) (Title VII); see also Fort Bend Cty., Texas v.
Davis, 139 S. Ct. 1843, 1847 (2019) (describing procedure). The civil complaint
may only encompass issues that are like or reasonably related to the substance of the
charges timely brought before the EEOC/state agency. Lindeman v. Saint Luke’s
Hosp. of Kansas City, 899 F.3d 603, 608 (8th Cir. 2018); Cottrill v. MFA, Inc., 443
F.3d 629, 634 (8th Cir. 2006).

       Here, Plaintiff has not filed a copy of his right-to-sue notice nor has he set
forth the date on which he received a right-to-sue notice from the EEOC and/or
equivalent state agency with respect to his charge of race discrimination. Thus, the
court cannot determine whether Plaintiff’s claim is timely. On the court’s own
motion, the court will permit Plaintiff 30 days in which to file a copy of his right-to-
sue notice with the court. In the alternative, Plaintiff may amend his complaint to
allege whether he exhausted his administrative remedies with the EEOC/state
agency and, if so, the date on which he received a right-to-sue notice. To the extent
Plaintiff did not file suit within 90 days of his receipt of the right-to-sue notice, he
must show that equitable or exceptional circumstances warrant tolling of the 90-day
period.

                                IV. CONCLUSION

       Plaintiff’s Complaint fails to allege facts establishing that venue is proper in
this court, as opposed to the United States District Court for the Western District of
Missouri, where Defendant is alleged to be located. Further, Plaintiff does not allege
that he exhausted his administrative remedies before filing suit in federal court, as
required by Title VII. The court will give Plaintiff leave to file an amended complaint
to remedy these defects if truthful facts exist to do so.

      IT IS THEREFORE ORDERED that:




                                           4
   8:21-cv-00199-RGK-PRSE Doc # 6 Filed: 09/10/21 Page 5 of 6 - Page ID # 19




       1.    Plaintiff is granted 30 days from the date of this Memorandum and
Order to file an amended complaint to: (a) allege facts establishing that venue is
proper in this court, as opposed to the United States District Court for the Western
District of Missouri, where Defendant is alleged to be located; and (b) allege that he
exhausted his administrative remedies before filing suit in federal court, as required
by Title VII. To accomplish (a), Plaintiff should allege truthful facts indicating that
the alleged unlawful employment practice occurred in Nebraska, Plaintiff’s relevant
employment records are maintained and administered in Nebraska, Plaintiff would
have worked in Nebraska but for the alleged unlawful employment practice, and that
Defendant maintains its principal office in Nebraska. To accomplish (b), Plaintiff
must file a copy of any right-to-sue notice received from the EEOC/equivalent state
agency or allege that he has exhausted his administrative remedies with the
EEOC/equivalent state agency and the date on which he received a right-to-sue
notice. To the extent Plaintiff did not file suit within 90 days of his receipt of the
right-to-sue notice, Plaintiff must allege facts showing that equitable or exceptional
circumstances warrant tolling of the 90-day period.

      2.      Failure to file an amended complaint within the time specified by the
court will result in the court dismissing this case without further notice to Plaintiff.

      3.    Failure to consolidate all claims into one document may result in the
abandonment of claims. Plaintiff is warned that an amended complaint will
supersede, not supplement, his prior pleadings.

      4.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      5.     The Clerk of the Court is directed to set a pro se case management
deadline using the following text: October 11, 2021—amended complaint due.



                                           5
   8:21-cv-00199-RGK-PRSE Doc # 6 Filed: 09/10/21 Page 6 of 6 - Page ID # 20




      6.     Plaintiff shall keep the court informed of his current address at all times
while this case is pending. Failure to do so may result in dismissal without further
notice.

      DATED this 10th day of September, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           6
